Exhibit Ramius Delivers Letter to CEO and Board of Directors of Immersion Corporation Ramius Offers to Join Board To Represent The Best Interests of All Shareholders Expresses Concern with Company's Decision to Reduce Board Size and Create Unbalanced Board Classes in Midst of Discussions with Largest Shareholder NEW YORK, Dec. 2 /PRNewswire/ RCG Starboard Advisors, LLC, a subsidiary of Ramius LLC (collectively, "Ramius"), today announced that it delivered a letter to Victor A. Viegas, Interim CEO, and the Board of Directors of Immersion Corporation ("Immersion" or the "Company") (Nasdaq: IMMR - News) highlighting the challenges facing the Company and voluntarily offering to join the Board as a shareholder representative. Ramius is committed to representing the best interests of all shareholders. Ramius beneficially owns approximately 15% of the common stock of Immersion. In the letter Ramius also expressed concern with the press release issued December 1, 2009 by Immersion regarding the change in the Company's nomination deadline and the reduction in the size of the Board from seven to six members. Ramius questioned the decision to proactively reduce the size of the Board and create unbalanced Board classes with only one seat up for election at the 2010 annual meeting while in discussions with the largest shareholder regarding Board representation. Ramius further stressed that such actions are viewed as highly unconventional and contrary to shareholder interests. The full text of the letter follows: December 2, 2009 Mr.
